Exhibit 10.1

 



Loton, Corp Enters into Letter of Intent to Sell its Interest in KOKO and for
LiveXLive Subsidiary to Obtain Exclusive Digital Streaming Rights for KOKO
Events

 

LOS ANGELES, September 11, 2015, Loton, Corp (OTC: LIVX ) has entered into a
non-binding Letter of Intent to sell its 50% ownership interest in KOKO,
London’s iconic live music venue. As part of the proposed transaction, Loton’s
wholly-owned subsidiary, LiveXLive, a new live music streaming platform, shall
enter into a three (3) year agreement for certain exclusive digital broadcast
rights of KOKO events. The proposed sale would strengthen the company’s balance
sheet enabling flexibility with regards to future transactions. Any sale would
be subject to due diligence and definitive agreements and other approvals.

 

“We are strategically positioning ourselves away from owning and operating
venues toward the focus of securing rights, owning and distributing digital
content, and becoming a pure play digital company. LiveXLive plans to leverage
the mobile device preference of millions of millennial fans, creating the first
independent global live music and lifestyle network delivered across all digital
platforms. The proposed digital broadcast rights agreement for KOKO events will
represent a milestone in our development. We look forward to announcing many
other multiyear agreements with leading venues, festivals and content
providers,” said Robert Ellin, LiveXLive Founder and Chairman.

 

LiveXLive is planning to launch this fall with the world’s first live music
streaming platform. Currently, the company is in discussions with content
partners, venues and artists from around the world.

 

KOKO is a premier multimedia and lifestyle brand and one of London’s iconic live
music venues. KOKO is internationally renowned for delivering over 250 live
music events per annum for the past ten years and streaming live music to more
than 300 million viewers in 70 countries around the globe.

 

About Loton, Corp (OTC: LIVX)

 

Loton, Corp (LIVX.OB) is a parent company in the emerging live / digital music
space. The company’s LiveXLive subsidiary intends to be the world’s first
premium live music streaming network that will deliver around the clock live
music to viewers on any connected device as an authentic and experiential
platform. The platform plans to offer the world’s leading music festivals with
multiday and multistage coverage, unique concerts, intimate performances and
cutting edge programming. We plan to extend the live experience to fans on
desktop, laptop, mobile, tablets, consoles, connected TVs and virtual reality
platforms. The LiveXLive network expects to provide compelling and curated
content that showcases the entire spectrum of music to include music inspired
fashion, food, and lifestyle content and showcase interviews, backstage access
and both fan and artist perspectives. LiveXLive intends to feature all genres of
music including rock, pop, indie, alternative, EDM, country and feature major
festival headliners as well as emerging artists performing at clubs and venues
around the globe.

 

 

 



 

Forward Looking Statement

 

Statements in this news release concerning future results from operations,
financial position, economic conditions, product releases and any other
statement that may be construed as a prediction of future performance or events
are forward looking statements which involve known and unknown risks,
uncertainties and other factors which may cause actual results to differ
materially from those expressed or implied by such statements. These factors
include uncertainties as to levels of orders, ability to record revenues,
release schedules, market acceptance of new products, changes in economic
conditions and market demand, pricing and other activities by competitors, and
other risks including those described from time to time in the Company’s filings
on Forms 10-K and 10-Q with the Securities and Exchange Commission, press
releases and other communications.

 

Business & Media Inquiries: Robert Ellin // Rob@livexlive.com

 



 

